Oliver, Chief Judge:
This appeal for reappraisement has been, submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows between counsel for plaintiff and the Assistant Attorney General for the United States, concerning the merchandise referred to herein:
1) Said merchandise consists of canned corned beef from Argentina, and the issues herein involved are similar in all material respects to those in US v. International Commercial Co., 28 CCR 629, RD 8112.
2) The value or price at the time of exportation of said merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of Argentina in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States was as follows:
Per case of 48 12-ounce tins, per dozen, $2.95 less 29.4 percent.
3) On or about the date of exportation of said merchandise, such or similar merchandise was not freely offered for sale for home consumption in Argentina.
4) The record in above-cited case, RD 8112, may be incorporated herein and this case is hereby submitted for decision.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the involved merchandise, and that such value was $2.95 per dozen 12-ounce tins, less 29.4 per centum.
Judgment will be rendered accordingly.